Case 19-17398-btb   Doc 43   Entered 08/12/20 14:36:18   Page 1 of 28
Case 19-17398-btb   Doc 43   Entered 08/12/20 14:36:18   Page 2 of 28
                            Case 19-17398-btb                        Doc 43          Entered 08/12/20 14:36:18                           Page 3 of 28

 Fill in this information to identify your case:

 Debtor 1                   Perla Maria Merezko
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEVADA

 Case number            19-17398-btb
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

              ADVANCED ORTHOPEDICS &
 4.1          SPORTS MED "A"                                          Last 4 digits of account number         5716                                                            $37.15
              Nonpriority Creditor's Name
              PO BOX 50605                                            When was the debt incurred?             2019
              Henderson, NV 89016
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   MEDICAL




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              39731                                                Best Case Bankruptcy
                         Case 19-17398-btb                           Doc 43         Entered 08/12/20 14:36:18                         Page 4 of 28
 Debtor 1 Perla Maria Merezko                                                                             Case number (if known)         19-17398-btb

 4.2      Amex                                                        Last 4 digits of account number       1063                                             $2,163.61
          Nonpriority Creditor's Name
                                                                                                            Opened 10/89 Last Active
          P.o. Box 981537                                             When was the debt incurred?           11/19/18
          El Paso, TX 79998
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit Card


 4.3      Bank Of America                                             Last 4 digits of account number       0091                                             $3,646.68
          Nonpriority Creditor's Name
                                                                                                            Opened 12/12 Last Active
          Po Box 982238                                               When was the debt incurred?           11/01/18
          El Paso, TX 79998
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit Card


 4.4      Cavalry Portfolio Serv                                      Last 4 digits of account number       5491                                             $5,853.20
          Nonpriority Creditor's Name
          500 Summit Lake Drive                                       When was the debt incurred?           Opened 05/19
          Valhalla, NY 10595
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection Attorney Citibank




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                         Case 19-17398-btb                           Doc 43         Entered 08/12/20 14:36:18                         Page 5 of 28
 Debtor 1 Perla Maria Merezko                                                                             Case number (if known)         19-17398-btb

          Cavalry SPV I, LLC as assignee of
 4.5      "A"                                                         Last 4 digits of account number       7090                                             $2,072.28
          Nonpriority Creditor's Name
          Ford Credit US                                              When was the debt incurred?           09/10/2004
          500 Summit Lake Drive Ste 400
          Valhalla, NY 10595
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection for Ford Motor Credit Company
              Yes                                                        Other. Specify   $2,072.28


          Clark County Collection Service
 4.6      "A"                                                         Last 4 digits of account number                                                        $1,213.65
          Nonpriority Creditor's Name
          8860 W Sunset Rd. Suite 100                                 When was the debt incurred?           2/28/18
          Las Vegas, NV 89148-4899
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          MOVE OUT FEES FOR 201 MISSION
              Yes                                                        Other. Specify   LAGUNA LN. #203


 4.7      Jpmcb Card                                                  Last 4 digits of account number       1089                                             $5,404.61
          Nonpriority Creditor's Name
                                                                                                            Opened 11/15 Last Active
          Po Box 15369                                                When was the debt incurred?           8/20/18
          Wilmington, DE 19850
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                         Case 19-17398-btb                           Doc 43         Entered 08/12/20 14:36:18                         Page 6 of 28
 Debtor 1 Perla Maria Merezko                                                                             Case number (if known)         19-17398-btb

 4.8      Jpmcb Card                                                  Last 4 digits of account number       7618                                             $1,001.51
          Nonpriority Creditor's Name
                                                                                                            Opened 11/15 Last Active
          Po Box 15369                                                When was the debt incurred?           8/20/18
          Wilmington, DE 19850
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit Card


 4.9      LABCORP "A"                                                 Last 4 digits of account number       9623                                                 $46.30
          Nonpriority Creditor's Name
          PO BOX 2240                                                 When was the debt incurred?           2019
          Burlington, NC 27216
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   MEDICAL


 4.1
 0        LABCORP "A"                                                 Last 4 digits of account number       7580                                                 $89.51
          Nonpriority Creditor's Name
          PO BOX 2240                                                 When was the debt incurred?           2019
          Burlington, NC 27216
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   MEDICAL




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                         Case 19-17398-btb                           Doc 43         Entered 08/12/20 14:36:18                         Page 7 of 28
 Debtor 1 Perla Maria Merezko                                                                             Case number (if known)         19-17398-btb

 4.1
 1        LABORATORY MEDICINE                       "A"               Last 4 digits of account number       3144                                               $171.66
          Nonpriority Creditor's Name
          CONSULTANTS LTD-OAPC                                        When was the debt incurred?           2019-2020
          8085 RIVERS AVE #100
          Charleston, SC 29406
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   MEDICAL


 4.1      LABORATORY MEDICINE
 2        CONSULTANTS "A"                                             Last 4 digits of account number       3933                                                 $73.00
          Nonpriority Creditor's Name
          PO BOX 3475                                                 When was the debt incurred?           2020
           KY 42607
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   MEDICAL


 4.1
 3        LVNV Funding LLC "A"                                        Last 4 digits of account number       1910                                             $1,013.74
          Nonpriority Creditor's Name
          c/o Resurgent Capital Services                              When was the debt incurred?           1994
          PO Box 10587
          Greenville, SC 29603-0587
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection for GE Money Bank




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                         Case 19-17398-btb                           Doc 43         Entered 08/12/20 14:36:18                         Page 8 of 28
 Debtor 1 Perla Maria Merezko                                                                             Case number (if known)         19-17398-btb

 4.1
 4        Macys/dsnb                                                  Last 4 digits of account number       1320                                             $2,772.95
          Nonpriority Creditor's Name
                                                                                                            Opened 10/08 Last Active
          Po Box 8218                                                 When was the debt incurred?           7/24/18
          Mason, OH 45040
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Charge Account


 4.1      Midland Credit Management Inc
 5        "A"                                                         Last 4 digits of account number                                                          $633.86
          Nonpriority Creditor's Name
          PO Box 2037                                                 When was the debt incurred?
          Warren, MI 48090
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection for Citibank, N.A.


 4.1      Midland Credit Management Inc
 6        "A"                                                         Last 4 digits of account number                                                        $3,048.78
          Nonpriority Creditor's Name
          PO Box 2037                                                 When was the debt incurred?
          Warren, MI 48090
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection for Capital One Bank (USA), N.A.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                         Case 19-17398-btb                           Doc 43         Entered 08/12/20 14:36:18                         Page 9 of 28
 Debtor 1 Perla Maria Merezko                                                                             Case number (if known)         19-17398-btb

 4.1      Midland Credit Management Inc
 7        "A"                                                         Last 4 digits of account number                                                          $962.01
          Nonpriority Creditor's Name
          PO Box 2037                                                 When was the debt incurred?
          Warren, MI 48090
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection for Lending Club/Comenity
              Yes                                                        Other. Specify   Capital Bank)


 4.1      Midland Credit Management Inc
 8        "A"                                                         Last 4 digits of account number                                                        $3,289.03
          Nonpriority Creditor's Name
          PO Box 2037                                                 When was the debt incurred?
          Warren, MI 48090
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection for Walmart


 4.1
 9        Portfolio Recov Assoc                                       Last 4 digits of account number       1028                                             $6,685.72
          Nonpriority Creditor's Name
          120 Corporate Blvd Ste 100                                  When was the debt incurred?           Opened 10/18
          Norfolk, VA 23502
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Factoring Company Account Synchrony
              Yes                                                        Other. Specify   Bank




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-17398-btb                       Doc 43           Entered 08/12/20 14:36:18                          Page 10 of 28
 Debtor 1 Perla Maria Merezko                                                                            Case number (if known)         19-17398-btb

 4.2
 0        Portfolio Recov Assoc                                      Last 4 digits of account number       8696                                             $1,114.14
          Nonpriority Creditor's Name
          120 Corporate Blvd Ste 100                                 When was the debt incurred?           Opened 03/19
          Norfolk, VA 23502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Factoring Company Account Synchrony
              Yes                                                       Other. Specify   Bank


 4.2
 1        The Bureaus Inc                                            Last 4 digits of account number       0839                                             $1,261.65
          Nonpriority Creditor's Name
          650 Dundee Road                                            When was the debt incurred?           Opened 04/19
          Northbrook, IL 60062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney First National Bank Of
              Yes                                                       Other. Specify   Omaha


 4.2
 2        UNLV MEDICINE               "A"                            Last 4 digits of account number       6267                                               $169.68
          Nonpriority Creditor's Name
          PO BOX 516559                                              When was the debt incurred?           2019 -2020
          Los Angeles, CA 90051
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   MEDICAL




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                        Case 19-17398-btb                       Doc 43           Entered 08/12/20 14:36:18                          Page 11 of 28
 Debtor 1 Perla Maria Merezko                                                                            Case number (if known)         19-17398-btb

 4.2
 3         Wells Fargo                                               Last 4 digits of account number       9024                                             $2,917.90
           Nonpriority Creditor's Name
           Credit Bureau Dispute Resoluti                                                                  Opened 07/12 Last Active
           CASE#17C017463                                            When was the debt incurred?           1/15/19
           Des Moines, IA 50306
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card-LAWSUIT


 4.2
 4         Wf/dillard                                                Last 4 digits of account number       9810                                             $1,217.00
           Nonpriority Creditor's Name
                                                                                                           Opened 02/14 Last Active
           Po Box 14517                                              When was the debt incurred?           9/21/18
           Des Moines, IA 50306
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.2
 5         Wf/preferr                                                Last 4 digits of account number       7228                                             $6,841.22
           Nonpriority Creditor's Name
           Po Box 14517                                                                                    Opened 03/16 Last Active
           CASE#17C017463                                            When was the debt incurred?           6/28/17
           Des Moines, IA 50306
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                        Case 19-17398-btb                       Doc 43           Entered 08/12/20 14:36:18                           Page 12 of 28
 Debtor 1 Perla Maria Merezko                                                                            Case number (if known)          19-17398-btb
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Aargon Agency Inc. "A"                                        Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 8668 Spring Mountain Rd STE 110                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Las Vegas, NV 89117
                                                               Last 4 digits of account number                  3260

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank National Association                                 Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 701 East 60th Street North                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57104
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First National Bank of Omaha                                  Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O Box 2951                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Omaha, NE 68103-2951
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Laboratory Medicine Consultants                               Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 "A"                                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 File 749203
 Los Angeles, CA 90074-9203
                                                               Last 4 digits of account number                  3144

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Laboratory Medicine Consultants                               Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 "A"                                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 File 749203
 Los Angeles, CA 90074-9203
                                                               Last 4 digits of account number                  3933

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Las Vegas Justice Court                                       Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 200 Lewis Avenue                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 CASE#17C017463
 Las Vegas, NV 89101
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LAS VEGAS TWNSHP JUSTICE                                      Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 COURT "A"                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 200 LEWIS AVE. PO BOX 552511
 CASE#17C017463
 Las Vegas, NV 89155
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mandarich Law "A"                                             Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 2505 Anthem Village Dr Suite E-576                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Henderson, NV 89052
                                                               Last 4 digits of account number                  3923

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mandarich Law "A"                                             Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO BOX 109032                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Chicago, IL 60610
                                                               Last 4 digits of account number                  3923

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 OFFICE OF THE EX OFFICIO                                      Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 CONSTABLE                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 301 E. CLARK AVE. SUITE 100
 CASE#17C017463
 Las Vegas, NV 89101
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 10 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                         Case 19-17398-btb                      Doc 43           Entered 08/12/20 14:36:18                           Page 13 of 28
 Debtor 1 Perla Maria Merezko                                                                            Case number (if known)          19-17398-btb

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 QUALEY LAW GROUP                                              Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2320 PASEO DEL PRADO, B-205                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 CASE#17-C017463
 Las Vegas, NV 89102
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 QUALEY LAW GROUP "A"                                          Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2320 PASEO DEL PRADO, BLDG. B                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 STE 205
 CASE #17C017463
 Las Vegas, NV 89102
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                                Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 960061                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                                Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 960061                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 VINCENT SERAFINO GEARY "A"                                    Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 WADDELL JENEVEIN                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 823 LAS VEGAS BLVD. S, STE 240
 CASE#17C017463
 Las Vegas, NV 89101
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    53,700.84

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                    53,700.84




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 11 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
Case 19-17398-btb   Doc 43   Entered 08/12/20 14:36:18   Page 14 of 28
Case 19-17398-btb   Doc 43   Entered 08/12/20 14:36:18   Page 15 of 28
Case 19-17398-btb   Doc 43   Entered 08/12/20 14:36:18   Page 16 of 28
Case 19-17398-btb   Doc 43   Entered 08/12/20 14:36:18   Page 17 of 28
Case 19-17398-btb   Doc 43   Entered 08/12/20 14:36:18   Page 18 of 28
Case 19-17398-btb   Doc 43   Entered 08/12/20 14:36:18   Page 19 of 28
    Case 19-17398-btb   Doc 43   Entered 08/12/20 14:36:18   Page 20 of 28



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                  Perla Maria Merezko
                  7813 Riviera Beach Drive
                  Las Vegas, NV 89128

                  Steven A. Alpert (NV 8353)
                  Price Law Group, APC
                  5940 South Rainbow Blvd., Suite 3014
                  Las Vegas, NV 89118

                  Aargon Agency Inc. "A"
                  Acct No 4600-033260
                  8668 Spring Mountain Rd STE 110
                  Las Vegas, NV 89117

                  ADVANCED ORTHOPEDICS & SPORTS MED             "A"
                  Acct No xxx5716
                  PO BOX 50605
                  Henderson, NV 89016

                  Amex
                  Acct No xxxxxxxxxxxx1063
                  P.o. Box 981537
                  El Paso, TX 79998

                  Bank Of America
                  Acct No xxxxxxxxxxxx0091
                  Po Box 982238
                  El Paso, TX 79998

                  Bmw Financial Services
                  Acct No xxxxxx6471
                  Po Box 3608
                  Dublin, OH 43016

                  Cavalry Portfolio Serv
                  Acct No xxxx5491
                  500 Summit Lake Drive
                  Valhalla, NY 10595

                  Cavalry SPV I, LLC as assignee of             "A"
                  Acct No 7090
                  Ford Credit US
                  500 Summit Lake Drive Ste 400
                  Valhalla, NY 10595

                  Citibank National Association
                  Acct No xxxx5491
                  701 East 60th Street North
                  Sioux Falls, SD 57104

                  Clark County Collection Service            "A"
                  8860 W Sunset Rd. Suite 100
                  Las Vegas, NV 89148-4899
Case 19-17398-btb   Doc 43   Entered 08/12/20 14:36:18   Page 21 of 28




              First National Bank of Omaha
              Acct No xxxxx0839
              P.O Box 2951
              Omaha, NE 68103-2951

              Jpmcb Card
              Acct No xxxxxxxxxxxx1089
              Po Box 15369
              Wilmington, DE 19850

              Jpmcb Card
              Acct No xxxxxxxxxxxx7618
              Po Box 15369
              Wilmington, DE 19850

              LABCORP "A"
              Acct No xxxx9623
              PO BOX 2240
              Burlington, NC 27216

              LABCORP "A"
              Acct No xxxx7580
              PO BOX 2240
              Burlington, NC 27216

              LABORATORY MEDICINE   "A"
              Acct No xxxx-xxxx3144
              CONSULTANTS LTD-OAPC
              8085 RIVERS AVE #100
              Charleston, SC 29406

              LABORATORY MEDICINE CONSULTANTS             "A"
              Acct No xxxx-xxxx3933
              PO BOX 3475
              KY 42607

              Laboratory Medicine Consultants             "A"
              Acct No 5687-14513144
              File 749203
              Los Angeles, CA 90074-9203

              Laboratory Medicine Consultants             "A"
              Acct No 5687-14333933
              File 749203
              Los Angeles, CA 90074-9203

              Las Vegas Justice Court
              Acct No xxxxxxxxxxxx7228
              200 Lewis Avenue
              CASE#17C017463
              Las Vegas, NV 89101
Case 19-17398-btb   Doc 43   Entered 08/12/20 14:36:18    Page 22 of 28




              LAS VEGAS TWNSHP JUSTICE COURT             "A"
              Acct No xxxxxxxxxxxx9024
              200 LEWIS AVE. PO BOX 552511
              CASE#17C017463
              Las Vegas, NV 89155

              LVNV Funding LLC   "A"
              Acct No 1910
              c/o Resurgent Capital Services
              PO Box 10587
              Greenville, SC 29603-0587

              Macys/dsnb
              Acct No xxxxxxxx1320
              Po Box 8218
              Mason, OH 45040

              Mandarich Law "A"
              Acct No 4263923
              2505 Anthem Village Dr Suite E-576
              Henderson, NV 89052

              Mandarich Law "A"
              Acct No 4263923
              PO BOX 109032
              Chicago, IL 60610

              Midland Credit Management Inc              "A"
              PO Box 2037
              Warren, MI 48090

              OFFICE OF THE EX OFFICIO CONSTABLE
              Acct No xxxxxxxxxxxx7228
              301 E. CLARK AVE. SUITE 100
              CASE#17C017463
              Las Vegas, NV 89101

              Portfolio Recov Assoc
              Acct No xxxxxxxxxxxx1028
              120 Corporate Blvd Ste 100
              Norfolk, VA 23502

              Portfolio Recov Assoc
              Acct No xxxxxxxxxxxx8696
              120 Corporate Blvd Ste 100
              Norfolk, VA 23502

              QUALEY LAW GROUP
              Acct No xxxxxxxxxxxx7228
              2320 PASEO DEL PRADO, B-205
              CASE#17-C017463
              Las Vegas, NV 89102
Case 19-17398-btb   Doc 43   Entered 08/12/20 14:36:18   Page 23 of 28




              QUALEY LAW GROUP   "A"
              Acct No xxxxxxxxxxxx9024
              2320 PASEO DEL PRADO, BLDG. B STE 205
              CASE #17C017463
              Las Vegas, NV 89102

              Synchrony Bank
              Acct No xxxxxxxxxxxx1028
              P.O. Box 960061
              Orlando, FL 32896

              Synchrony Bank
              Acct No xxxxxxxxxxxx8696
              P.O. Box 960061
              Orlando, FL 32896

              The Bureaus Inc
              Acct No xxxxx0839
              650 Dundee Road
              Northbrook, IL 60062

              UNLV MEDICINE   "A"
              Acct No xxx6267
              PO BOX 516559
              Los Angeles, CA 90051

              VINCENT SERAFINO GEARY     "A"
              Acct No xxxxxxxxxxxx9024
              WADDELL JENEVEIN
              823 LAS VEGAS BLVD. S, STE 240
              CASE#17C017463
              Las Vegas, NV 89101

              Wells Fargo
              Acct No xxxxxxxxxxxx9024
              Credit Bureau Dispute Resoluti
              CASE#17C017463
              Des Moines, IA 50306

              Wf/dillard
              Acct No xxxxxxxxxxxx9810
              Po Box 14517
              Des Moines, IA 50306

              Wf/preferr
              Acct No xxxxxxxxxxxx7228
              Po Box 14517
              CASE#17C017463
              Des Moines, IA 50306
              Case 19-17398-btb       Doc 43    Entered 08/12/20 14:36:18       Page 24 of 28




 1   Steven Alpert, SBN: 8353
     Price Law Group, APC
 2   5940 S. Rainbow Blvd, Ste 3014
     Las Vegas, NV 89118
 3
     (702)794-2008 (Tel)
 4   (702)794-2009 (Fax)
     alpert@pricelawgroup.com
 5
                                 UNITED STATES BANKRUPTCY COURT
 6                                    DISTRICT OF NEVADA
 7
      IN RE:                                               Case No.: 19−17398−btb
 8                                                         Chapter 7
      PERLA MARIA MEREZKO
 9

10                           Debtor
                                            CERTIFICATE OF SERVICE
11
     1. On August 12, 2020 (date) I served the following document(s) (specify):
12
              Amended Schedule E/F; Amended Schedule I; Amended Schedule J; Amended Creditor
13                                               Matrix
14   2.     I served the above-named document(s) by the following means to the persons as listed
     below:
15
            (Check all that apply)
16
         a. ECF System (You must attach the “Notice of Electronic Filing”, or list all persons and
17   addresses and attach additional paper if necessary)

18           STEVEN A ALPERT              enotice@pricelawgroup.com, alpert@pricelawgroup.com

19           TROY S. FOX          trusteefox@crosby-fox.com, NV34@ecfcbis.com
20           U.S. TRUSTEE - LV - 7            USTPRegion17.LV.ECF@usdoj.gov
21
            b. United States mail, postage fully prepaid
22             (List persons and addresses. Attach additional paper if necessary)

23   DEBTOR
     Perla Merezko
24   7813 Riviera Beach Drive
     Las Vegas, NV 89128
25
     CREDITORS
26   Aargon Agency Inc.
27   Acct No 4600-033260
     8668 Spring Mountain Rd STE 110
28   Las Vegas, NV 89117


                                                         -1-
            Case 19-17398-btb        Doc 43   Entered 08/12/20 14:36:18   Page 25 of 28




 1   ADVANCED ORTHOPEDICS & SPORTS MED
     Acct No xxx5716
 2   PO BOX 50605
     Henderson, NV 89016
 3

 4   Cavalry Portfolio Serv
     Acct No xxxx5491
 5   500 Summit Lake Drive
     Valhalla, NY 10595
 6
     Cavalry SPV I, LLC as assignee of
 7
     Acct No 7090
 8   Ford Credit US
     500 Summit Lake Drive Ste 400
 9   Valhalla, NY 10595
10   Citibank National Association
11   Acct No xxxx5491
     701 East 60th Street North
12   Sioux Falls, SD 57104

13   Clark County Collection Service
     8860 W Sunset Rd. Suite 100
14   Las Vegas, NV 89148-4899
15
     LABCORP
16   Acct No xxxx9623
     PO BOX 2240
17   Burlington, NC 27216
18   LABCORP
19   Acct No xxxx7580
     PO BOX 2240
20   Burlington, NC 27216

21   LABORATORY MEDICINE CONSULTANTS
     Acct No xxxx-xxxx3933
22
     PO BOX 3475
23   KY 42607

24   Laboratory Medicine Consultants
     Acct No 5687-14513144
25   File 749203
     Los Angeles, CA 90074-9203
26
27   Laboratory Medicine Consultants
     Acct No 5687-14333933
28   File 749203
     Los Angeles, CA 90074-9203
                                                     -2-
            Case 19-17398-btb         Doc 43   Entered 08/12/20 14:36:18   Page 26 of 28




 1
     LABORATORY MEDICINE CONSULTANTS LTD-OAPC
 2   Acct No xxxx-xxxx3144
     8085 RIVERS AVE #100
 3
     Charleston, SC 29406
 4
     LAS VEGAS TWNSHP JUSTICE COURT
 5   Acct No xxxxxxxxxxxx9024
     200 LEWIS AVE. PO BOX 552511
 6   CASE#17C017463
     Las Vegas, NV 89155
 7

 8   LVNV Funding LLC
     Acct No 1910
 9   c/o Resurgent Capital Services
     PO Box 10587
10   Greenville, SC 29603-0587
11
     Macys/dsnb
12   Acct No xxxxxxxx1320
     Po Box 8218
13   Mason, OH 45040
14   Mandarich Law
15   Acct No 4263923
     2505 Anthem Village Dr Suite E-576
16   Henderson, NV 89052

17   Mandarich Law
     Acct No 4263923
18   PO BOX 109032
19   Chicago, IL 60610

20   Midland Credit Management Inc
     PO Box 2037
21   Warren, MI 48090
22
     QUALEY LAW GROUP
23   Acct No xxxxxxxxxxxx9024
     2320 PASEO DEL PRADO, BLDG. B STE 205
24   CASE #17C017463
     Las Vegas, NV 89102
25
     UNLV MEDICINE
26
     Acct No xxx6267
27   PO BOX 516559
     Los Angeles, CA 90051
28


                                                      -3-
            Case 19-17398-btb         Doc 43   Entered 08/12/20 14:36:18       Page 27 of 28




 1   Wells Fargo
     Acct No xxxxxxxxxxxx9024
 2   Credit Bureau Dispute Resoluti
     CASE#17C017463
 3
     Des Moines, IA 50306
 4
     VINCENT SERAFINO GEARY WADDELL JENEVEIN
 5   Acct No xxxxxxxxxxxx9024
     823 LAS VEGAS BLVD. S, STE 240
 6   CASE#17C017463
     Las Vegas, NV 89101
 7

 8
     REQUEST FOR SPECIAL NOTICE
 9   BMW BANK OF NORTH AMERICA
     C/O AIS PORTFOLIO SERVICES, LP
10   4515 N SANTA FE AVE., DEPT APS
     OKLAHOMA CITY, OK 73118
11

12   CAVALRY SPV I, LLC
     500 SUMMIT LAKE DR, STE 400
13   VALHALLA, NY 10595

14   LVNV FUNDING LLC
     C/O RESURGENT CAPITAL SERVICES
15
     PO BOX 10587
16   GREENVILLE, SC 29603-0587

17   PRA RECEIVABLES MANAGEMENT, LLC
     PO BOX 41021
18   NORFOLK, VA 23541
19

20      c. Personal Service (List persons and addresses. Attach additional paper if necessary)
            I personally delivered the document(s) to the persons at these addresses:
21
                For a party represented by an attorney, delivery was made by handing the document(s) to the
22              attorney or by leaving the documents(s) at the attorney’s office with a clerk or other person
                in charge, or if no one is in charge by leaving the documents(s) in a conspicuous place in the
23              office.

24             For a party, delivery was made by handing the document(s) to the party or by leaving the
               document(s) at the person’s dwelling house or usual place of abode with someone of suitable
25             age and discretion residing there.

26
27

28


                                                       -4-
            Case 19-17398-btb       Doc 43     Entered 08/12/20 14:36:18        Page 28 of 28




 1
         d. By direct email (as opposed to through the ECF System)
 2           (List persons and email addresses. Attach additional paper if necessary)
 3            Based upon the written agreement of the parties to accept service by email or a court order, I
              caused the document(s) to be sent to the persons at the email addresses listed below. I did not
 4            receive, within a reasonable time after the transmission, any electronic message or other
              indication that the transmission was unsuccessful.
 5
        e. By fax transmission (List persons and fax numbers. Attach additional paper if necessary)
 6
              Based upon the written agreement of the parties to accept service by fax transmission or a court
 7            order, I faxed the document(s) to the persons at the fax numbers listed below. No error was
              reported by the fax machine that I used . A copy of the record of the fax transmission is
 8            attached.
 9      f. By messenger (List persons and addresses. Attach additional paper if necessary)
10            I served the document(s) by placing them in an envelope or package addressed to the
              persons at the addresses listed below and providing them to a messenger for service.
11            (A declaration by the messenger must be attached to this Certificate of Service).
12   I declare under penalty of perjury that the foregoing is true and correct.
13   Signed on (date): August 12, 2020
14
      Ryan Davis                                                   /s/ Ryan Davis
15   (NAME OF DECLARANT)                                          (SIGNATURE OF DECLARANT)
16

17

18
19

20

21

22

23

24

25

26
27

28


                                                        -5-
